Case 7:19-cr-00700-VB Document 39 Filed 11/25/19 Page 1 of 1
|

 

 

 
 
 

1
‘

i

_CALHOUN & LAWRENCE, LLP
lo-1F ATTORNEYS AT LAW
Sty OM 81 MAIN STREET
SUITE SO4

WHITE PLAINS, NEW YORK 1060}
CLINTON W. CALHOUN, Ill* (S14) 946-5900

KERRY A. LAWRENCE** —

REBECCA R, BROWN**

*ALSO ADMITTED IN VA & OC November 25 201
**ALSO ADMITTED IN CT ,

(914) 946-5906

  
 
 
   
     
     
     
 
 
   
    

APPLICATION GRANTED
SO ORDERED:

__ LA |
Vincent L. Briccetti, U.S.D.J.

Dated:__\\\7 \t
White Plains, NY

BY ECF

Honorable Vincent L. Briccetti
United States District Judge
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re: United States vy. Dorothy McAllister
19 Cr. 700 (VB)

Dear Judge Briccetti:

| My client Dorothy McAllister respectfully asks for the Court’s permission to attend a
Thanksgiving dinner with family at the home of a family friend in Westchester County. The
specifics of the name and address of the friend have been provided to Pretrial Services and to the

Government. Ms. McAllister proposes to leave home on Thanksgiving Day at 3:00 p.m. to go to
the dinner and to return home by 8:30 p.m. the same day.

Ms. McAllister is in compliance with the conditions of her release. Neither the
Government nor Pretrial Services had any objections to Ms. McAllister’s request.

Wishing the Court and its staff a peaceful Thanksgiving.
Respectfully submitted, .
CCMA CaO
Clinton W. Calhoun, HI
CWC/kvm

ce: AUSA Shiva Logarajah (by ecf)
USPO Leo Barrios (by e-mail)
